An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME CDURT
OF
NEVADA

CLERK’S ORDER
_ 1mm; 

IN THE SUPREME COURT OF THE STATE OF NEVADA

FRANK :MILFORD PECK, N0. 6882'?
Petitioner,
VS. a _
THE STATE OF NEVADA     
DEPARTMENT OF CORRECTIQNS}
 Respendent._  M l DEC 3 2 2315

 

"RF-£1193  LINDEMAN
CLERK '3? EIEPREME CDUHT

BY

   

DEPUTY CLERK

ORDER DISMISSING PETITION
Cause appearing, petitioner’s metion far a valuntary diemiaeal
of this petition is granted. This petition is dismissed, See NRAP 4200).
It. is so ORDERED.

CLERK OF THE SUPREME COURT
Tin‘sCIE 3". IN/[lEﬂlﬁ—XN
By: wig-i

ca: Frank Milford. Peck
Attm‘ney General/Carson City
Eighth District Cmurt Clerk

l5 'EUVIG